 SALTRIVERVALLEY WATERUSERS83Salt RiverValley Water Users'Association and Inter-national Brotherhood of ElectricalWorkers, LocalUnionNo. 266, AFL-CIO. Case 28-CA-2408June12, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn January 18, 1973, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthisproceeding.Thereafter, theRespondent, theCharging Party and the General Counsel filed excep-tions and supporting briefs, and the Respondent fileda brief in response to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Salt River Valley WaterUsers'Association, Phoenix, Arizona, its officers,agents, successors, and assigns, shall take the actionset forth in the recommended Order.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Upon acharge filed by the Union named above on July 30, 1971,and amended on September 8, 1971, and October 26, 1972,the General Counsel of the National Labor Relations Boardon June 1, 1972, issued a complaint and on November 2,1972, issued a first amended complaint against Salt RiverValley Water Users' Association, herein called the Respon-dent or the Association. The complaint as further amendedat the hearing alleges that the Respondent has engaged inunfair labor practices, within the meaning of Section 8(a)(1)and (5) of the National Labor Relations Act, as amended.The Respondent filed an answer denying the commission ofthe alleged unfair labor practices. A hearing was held onNovember 28 and November 29, 1972.Upon the entire record in the case and from my observa-tion of the demeanor of the witnesses, and having consid-ered the posthearing briefs, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTSalt River Valley Water Users' Association, the Respon-dent, an Arizona corporation with its principal place ofbusiness in Phoenix, Arizona, is engaged in the operationand maintenance of a water irrigation system in the SaltRiver Valley located in the State of Arizona. Respondentannually receives gross revenues in excess of $250,000 andannually purchases goods and materials valued in excess of$50,000 which are transported and delivered to its place ofbusiness in Arizona directly from points located outsideArizona.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Electrical Workers, LocalUnion No. 266, AFL-CIO, the Union, is a labor organiza-tion within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Issues1Because neither the Charging Party nor the Respondent desires to utilizetheir agreed-upon contractual grievance arbitration procedure to resolvetheir dispute herein,we, unlike the Administrative Law Judge,find it unnec-essary to consider whether we should defer to such procedure.Accordinglywe find it unnecessary to pass on the comments of the Administrative LawJudge concerningCollyerInsulated Wire,192 NLRB 837, and related cases.Because the remedy includes an order to Respondent to bargain with theUnion on behalf of the ATWM's,we also find it unnecessary to pass on theallegation that Respondent violated Section 8(a)(5) of the Act by promotingradio communications operators to assistant transmission water masters,since the remedy would not be substantially different. Chairman Miller,however, would expressly adopt the findings and conclusions of the Adminis-trative Law Judge on this issue and would, in accord with his recommenda-tion, dismiss this allegation.The ultimateissuespresented are: (1) Whether with noprior notice to the Union and without affording the Unionan opportunity to negotiate, the Respondent unilaterallyeliminated jobs or work from the bargaining unit repre-sented by the Union. Specifically, did Respondent unilater-allypromote or transfer a group of bargaining unitemployees classified as radio communication operators,herein called RCO's, out of the unit into new positions,classified as assistant transmission water masters,hereincalled ATWM's; (2) whether the ATWM's are statutorysupervisors. If they are not statutory supervisors, are they 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of the bargaining unit represented by the Union, and,if so, did Respondent by insisting that the ATWM's beexcluded from the bargaining unit violate the Act; and (3)whether the Board pursuant to itsCollyerdoctrine shoulddefer from ruling on this dispute because the parties havevoluntarily agreed to resolve disputes such as this using theirgrievance-arbitration procedure.B. The Alleged Unilateral ConductRespondent since approximately 1917 has operated anirrigation system in Arizona, known as the Salt River Pro-ject, which services over 250,000 acres of land populated byapproximately1millionpeople. For many years the opera-tion of the Salt River Project was almost entirely dependenton the services of zanjeros, Spanish for "ditch rider," whodelivered the water to users and who performed duties es-sential to the transmission of the water, i.e., opening andclosing the irrigation canal gates and supplying informationabout the level and location of water. As the area encom-passed by the Salt River project increased in population sizeand density it became more and more difficult to operatethe irrigation system safely, efficiently, and economicallyrelying solely upon the zanjeros. In the late 1950's or early1960's Respondent studied the possibility of transmittingwater by remote control. In 1962 a Motorola automaticcontrol unit was installed in the Association's dispatch cen-ter to operate the gates located at one site in the system.When it proved impossible to connect other sites to theMotorola equipment, Respondent made further studies todetermine if it was possible to fully automate its entiretransmission system using basically one remote control unit.By about 1965 Respondent concluded this was possible andfeasible and commenced to develop specifications and se-lect prioritylocations.Finally, early in 1970 theRespondenttook the first step in its program of moving the waterthroughits entiresystem by remote control. It installed inits dispatch center a data controller and an operating con-sole, herein referred to collectively as the console and com-monly known as the "supervisory controls." Respondent astime passed connected more and more sites to the remotecontrol console. Phase I of the Association's program ofcomplete automation was completed in the middle of 1970with 11 sites connected to the console. Phase II, whichstarted in 1970, was completed in August or September 1971with 17 additional sites connected to the console. Phase IIIwas completed in May 1972 with 18 more sites connectedto the console. Phase IV is currently under way and whencompleted will place the entire Salt River project underremote control with respect to the transmission of water.The completion of Phase II placed two of the six irrigationcanals in the Salt River project under remote control. At thetime of the hearing,November 1972, approximately 50 per-cent of the project's sites were being operated by remotecontrol.The remote control console, described above, was in-stalled in the Association's dispatch center. Employed atthis location were approximately seven radio communica-tion operators(RCO's)and two transmission water masters,herein called TWM's. The zanjeros, described earlier, whoworked in the field received orders for water from usersdemanding delivery for a specific day. These orders weregiven to the TWM's who computed the demand for the SaltRiver project for a 24-hour period. They figured the quanti-ty of surface water flow that would have to be released fromthe dams and the deep well pumps that would have to beactivated to augment the surface supply. They also sched-uled the flow of water through the entire system. The RCO'susing radio-telephone equipment, transmitted and receivedmessagesto and from customers, management, and employ-ees andin particular relayed instructions regarding thetransmission and delivery of water from the TWM's to thezanjeros and from the TWM's to the distribution watermasters, the persons who supervised the zanjeros. Prior toMay 1971 and commencing with the installation of the newremote control equipment, the RCO's and the TWM's weretrained byengineersto operate this equipment and in factdid operate the equipment prior to May 1971. Also, theRCO'swere trainedby the TWM's to schedule water. Forexample, they were instructed how long it takes water witha certainsizehead to get between certain points in theirrigation system, and instructed about the different prob-lems to lookfor which affect themovementof water. Thesolution of some of these problems is aided by the use ofmanuals or tables, but, to a large extent, it is more a matterof experience or, as one witness testified, it is more a matterof "know how."The Union has represented a unit of Respondent's pro-duction, maintenance, and clerical employees for at least 30years. It apparently was originally certified by the Board.SeeSalt River ValleyWater Users Assn.,32 NLRB 460(1941). At the time of the hearing the unit numbered be-tween 350 and 400 employees. The unit included the RCOclassification for at least 20 years. The zanjeros have appar-ently always been unit employees but the TWM's and thedistribution water masters have not been included in theunit.When the Respondent installed and operated its re-mote control console the existing collective-bargaining con-tract between the Union and Respondent covering the unitemployees was effective from April 1, 1968, to March 31,1971. The Union during the term of this contract knew thatthe Association planned to automate its system of movingwater, and knew that the Association in connection withthis plan was currently training and changing the job dutiesof the RCO's. The Union did not object to this but believedand took the position that the added responsibilities entitledthe RCO's to more money.It is in this context that in January 1971 negotiationsbegan for a new collective-bargaining agreement to succeedthe one scheduled to terminate on March 31, 1971. At thestart of negotiations the Respondent proposed that theRCO's be excluded from the coverage of the collective-bargaining agreement. The Union rejected this proposaland demanded that the RCO's along with the other unitemployees be given an across-the-board raise in pay, andthat their labor grade be moved from the clerical to thecontractual shop and field classifications which paid thehigher rates of pay. It was the Union's belief, expressed tothe Association's negotiators, that with the added workloadand responsibilities the RCO's deserved to be reclassified.By April 27, 1971, 14 negotiationsessionshad been held andthe parties were still apart on the issue of the RCO's. Re- SALTRIVERVALLEY WATER USERSspondent demanded they be excluded from the bargainingunit, and the Union demanded they be reclassified to ahigher paying unit classification. Respondent's negotiatorsexplained the Association's position during negotiations tothe Union's negotiators in the same terms set out in Associ-ate General Manager Shipley's letter of May 11, 1971, to theUnion's business manager, Donald Hall. The contents ofthis letter are set out later in the Decision. The Union'sposition, as expressed to the Association's negotiators, wasto quote itsBusinessManager Hall: "[The RCO's] as far asscheduling water, had been trained. The equipment [refer-ring to the console] was here and they were already doingit and it was nothing more than . . . what these people werealready doing. In other words, these men were doing thattype of work at that time . . . ." On April 27, 1971, theUnion's membership rejected the Association's proposedcontract which included the exclusion from the unit of theRCO's, and voted to strike. The Union's negotiators onApril 28 notified the Association of its intent to strike andsubmitted a list of "must" items which it told theAssociation's negotiators had to be resolved if any agree-ment was to be reached. One of the "must" items was thatthe RCO's be advanced one labor grade within the clericalclassifications.On May 3, 1971, the Association's negotiators presentedin writing to the Union's negotiators what the Associationcalled its final proposal. The portion of the proposal whichdealt with the RCO's reads as follows:Changes in operating procedures are going to requirethat a salaried supervisor be on duty at all times atADC [referring to the dispatching center]. With a Wa-termaster or Assistant Watermaster on shift continu-ously, the major duties of the Radio CommunicationsOperators will be:To communicate telephone and radio messages, andrelay instructions as directed by a Watermaster orAssistantWatermaster.Radio Communications Operators shall remain in PartII of Exhibit A [referring to the clerical classificationsas distinct from the shop and field classifications] andtheir duties will be as described above. The rate of paywill be in accordance with the following schedule: [pro-posal then sets out rates of pay.]When Respondent, on May 3, submitted its final proposalto the Union one of its negotiators, Associate General Man-ager Shipley, told the Union's negotiators that Respondentintended to proceed with its plans to transmit water byremote control, that as the Union had been told previouslyduring negotiations the Association intended to take theRCO's out of the bargaining unit and make them salariedpersonnel.The Unionat this time through its business man-ager, Hall, replied that the Union would challenge any ac-tion on the part of the Association which resulted in thetransfer of the RCO's out of the bargaining unit.Thereafter, on May 4, 1971, the Union's negotiation com-mittee recommended to the Union's membership that theyaccept the Company's final proposal. A majority agreed,and on May 5 the Respondent and Union signed a memo-randum of intent which in effect stated that the parties hadagreed to all of the terms of a contract which now only hadto be reduced to writing for signature. The contract's terms85were reduced to writing and signed by all parties on July 14,1971. By its terms the contract is effective from April 1,1971, to March 31, 1974. The contract twice refers to theRCO classification. Part II of Exhibit A, the list of clericalclassificationsrepresented by the Union covered by thecontract, contains the rate of pay of the RCO classificat.onas set out in the Company's final proposal. And, article II,section 7 in substance states that the unit employees who arepresently employed on a 7-day, 24-hour rotating shift basisare the RCO's and zanjeros. The contract is silent as to theduties of the RCO's.On May 11, 1971, General Manager Shipley, by letter,notified Union's business manager, Hall, that, as stated tothe Union during negotiation, the Respondentwas elimi-nating the position of RCO and creating a new salariedposition,assistanttransmission water master (ATWM),which would be outside the bargaining unit. The letterstates:Pursuant to our conversations during negotiations, andthe provisions of Article I, Section 6 of the contract thisletter is to advise you of the Association's intent torestructure the staffing at the Association DispatchingCenter. The key to this change is the establishment ofsalaried positions and phasing out of the hourly posi-tions.As you know, the Association has been consideringsupervisory control of the transmission system since1961. At that time the canal gates at the division gates(28 1/2E-4N) were equipped for remote interrogationand command utilizing Motorola equipment. Remoteoperation from the Association Dispatching Center be-gan on a total of three gates and three gages.Continued feasibility testing led to the decision thatcertain operational advantages are possible if the con-cept were applied to the entire transmission system.Unfortunately, during this short period of testing Mo-torola advised us that the technology had advanced sorapidly that the existing equipment was outdated andthat they were not interested in building equipment inthe field of irrigation.From 1961 to 1964 the Association continued to planand work toward a fully automated transmission sys-tem. During that interval discussions of both a formaland informal nature were held with the radio opera-tions personnel. Much of this commentary was in thenature of implied and specific indications that theworkload and responsibilities of these employeeswould change and that upward recognition was cou-pled with these changes.By 1965 the Association was convinced that the hard-ware and technology existed to create a transmissionsupervisory control network and work was started todevelop specifications and select priority locations.These actions led you to ask for a meeting in June 1968between yourself, then-president Floyd Parker and ourManager of Irrigation, Bob Moore. The supervisory 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrol program, as we had started calling it, and itseffects on the ADC Operators were specifically dis-cussed.While no firm dates or rates were covered, theidea of salaried dispatchers was a part of that session.The initial stages of the Gulton system went to bid inJanuary 1969 and by May of 1970 the datacontrollerand operating console were installed at the AssociationDispatching Center. You may recall that office expan-sion and remodeling had been completed in May 1969to prepare for that equipment and change in operatingprocedure.Also, prior to the actual first-phase installation, train-ing had been directed toward the watermasters to ac-quaint them with the fundamental hydraulic conceptsin open channels and their relationship to our systemas operated manually and with the Gulton equipment.This training continued in October 1969 throughMarch 1970 and included the radio operators. Theyspent time in the field with distribution personnel tobecome even more familiar with the inter-relationshipsof transmission and distribution.During the1970-71dryup period the radio operatorswere again sent to a class of basic hydraulics with thewatermasters.This paralleled the 1969-70 training withemphasis on the utilizaton of supervisory control inmaintaining flow continuity,the responsibility of thewatermasters for judgments on facilities conditions andrelated matters.Additionally,within Transmission andCommunications,trainingwas given to all radio opera-tors on water scheduling.While the radio operators have received scheduling in-struction,to this time theyhave not had the responsiblityfor compiling, determining source,and ordering to fillthe transmission water order.We propose,with theinstallation of Phase II of the supervisory system, tomake these men responsible for this aspect of the trans-mission watermaster's job and other related duties ap-plicable to the supervisory duties of a watermaster.Our scheduling calls for operation of the key elementsof Phase II by this mid-July and the implementationand finalization of the operational change by Septem-ber 5 of this year. We willagainreview this plan withthe radio operators within the next few days and, natu-rally, they will be offered the opportunity to assume theresponsibilities of transmission assistant watermasterseffective June 7,1971. Notification of these positionswill be posted in the PULSE during the week of May17.In the above we have set forth thesignificant stepsleading to our decision to act at thistime.Don, againIwant to assure you that this change is not with theintent of affecting Union membership. This change isin an efort [sic] to fulfill our long-standing plans ofproviding an efficient operation of water control bytrained, qualified personnel with supervisory responsi-bility.It is not disputed and I find that during the contractnegotiations, the Respondent's negotiators had previouslygiven the Union's negotiators the identical information con-tained in Shipley's letter of May 11; in particular, it told theUnion the Association was going to create a salaried nonun-itposition entitled ATWM to perform the work in the dis-patch center. It is also not disputed and I find that thismatter was discussed at length during the negotiations andthat the Union at all times expressed its opposition to theRespondent's proposal arguing that the work was bargain-ing unit work.Upon receipt of Shipley's letter of May 11, Hall tele-phoned Rutger, the Association's personnel supervisor, theperson the Union normally contacts to try and resolve aproblem prior to filing a grievance under the collective-bargainingagreement's gnevance-arbitration procedure.Hall told Rutger that he had received Shipley's letter, thatit looked as though Shipley was going to take the RCO's outof the bargaining unit, and that the Union intended to filea grievanceover this matter. Rutger answered that it was"no good" for the Union to file a grievance because thematter had been turned over to the Association's attorney.The Union did not file a grievance under the parties' collec-tive-bargaining agreement.On May 20, 1971, the Association's newspaper, which isdistributed to employees, in its column entitled "SalariedPositions Open" announced:TRANSMISSIONASSISTANT WATERMASTERSOR TRAINEE-SevenOpenings Available-(Salaried position vacancy No.041) Water Dispatching Center-Salary Grade Four orFive-Water scheduling and communications experi-ence is preferred. The employee is responsible for themovement of water from storage and pumps to thediversion point and through the transmission systemwith the cooperation of both supervisory control andthe distribution personnel. He will be responsible forthe compilation of daily water order and schedule. Hewill also be responsible for the specific radio communi-cations of the Water Group and the legal and proce-duralconformance of others onWaterGroupfrequencies. He will be responsible for the accurate,timely and complete initiation and relaying of direc-tives,messages, and information relating to the opera-tions, safety and emergency procedures of those unitson these frequencies.The employe will have direct supervision of gate opera-tors and of distribution and other department's personnel.[Emphasis supplied.]Employes who are .qualified and interested in thesepositions should submit applications to the PersonnelDepartment by Monday noon, May 24, applicationshould be made by completing the Employe Applica-tionPositionVacancy Form, 82--8582, Rev. 3-69.On June 25, 1971, the Union's attorney by letter informedShipley that his letter of May 11 had been referred to himby the Union, that he was in the process of investigating thesituationand it was the position of the Union that theRCO's now classified as ATWM's were within the bargain-ing unit and the Association was not in a position to takethe steps outlined in its letter of May 11, 1971. On June 29, SALTRIVERVALLEY WATER USERS1971, the Union through its attorney filed the unfair laborpractice charges in this matter upon which this proceedingisbased.C. Ultimate Findings Regarding the Alleged UnilateralConductWhere, as in the instant case, an employer promotes orreclassifies bargaining unit employees out of the unit andthereby eliminates a number of jobs from the unit the em-ployer is obligated to bargain with the Union over thismatter and cannot act unilaterally.Brotherhood of Locomo-tiveFiremen and Enginemen,168 NLRB 677, enfd. on thispoint 419 F.2d 314 (C.A.D.C., 1968). "On the other hand,after bargaining to an impasse,that is,after good-faith neg-otiations have exhausted the prospects of concluding anagreement, an employer does not violate the Act by makingunilateral changes that are reasonably comprehended with-in his pre-impasse proposals."Taft Broadcasting Co.,163NLRB 475, 478, enfd. on this point 395 F.2d 622 (C.A.D.C.,1968). Guided by the standards set out by the Board in theTaft Broadcastingcase, I have come to the conclusion thatthe parties in the instant case reached an impasse in negotia-tions. There is no evidence that Respondent in reclassifyingthe RCO's to nonbargaining unit positions was motivatedin any way by animus against the Union or engaged inbad-faith bargaining. To the contrary, the parties, with along history of bargaining,have maintained excellent rela-tions.What did happen is that Respondent for legitimatebusiness reasons decided to change its method of trans-mitting water and in so doing delegated additional responsi-bilities and work to the RCO's. Because of this, Respondentdesired to reclassify the RCO's, make them salaried, andremove them from the bargaining unit.Respondent met onnumerous occasions,and discussed its position with theUnion and gave detailed explanations of its position to theUnion's negotiators over the 5-month period of negotiationsfor a new collective-bargaining agreement. The Union re-jected Respondent's proposal taking the position that thework in question remained bargaining unit work and thatthe employees, whatever their classification, remained unitemployees. Both parties took strong positions. Both partiesbargained in good faith with a sincere desire to reach anagreement. After approximately 5 months of bargaining,negotiations had not resulted in a new agreement.The par-ties were still apart on several issues including the reclassifi-cation of the RCO's. It was in this context that theRespondent on May 3, 1971, presented its final contractproposal which among other things included the RCO clas-sification. At the same time that it advanced its final propos-al the Respondent candidly and unequivocally notified theUnion that it intended, as it had previously explained to theUnion, to go right ahead and reclassify the RCO's, andmake them salaried, and take them out of the bargainingunit. The Union once again voiced its objection. Plainly animpasse had been reached. However, the Union chose notto allow this disputed item to stand in the way of a collec-tive-bargaining agreement.The Union wascontent to sim-ply voice its objection and to defer resolution of this issueuntil settlement of the substantive terms of the collective-bargaining agreement.87In view of the circumstances set out above, I find that thedispute issued of the reclassification of the RCO's was notsettled during the course of the collective-bargaining negoti-ations and that an impasse on this matter had occurred atleast by the negotiation meeting of May 3, 1971. I findfurther that the changes in issue announced by the Respon-dent in Shipley's May 11 letter and placed into effect onJune 7, 1971, were reasonably comprehended within theRespondent's proposals which preceded the impasse. Inshort,Respondent made the disputed changes only aftergood-faith bargaining had exhausted the prospects of con-cluding an agreement. Accordingly, Respondent did notviolate the Act by engaging in unilateral conduct. This doesnot end the matter, for it is settled that an attempt to animpasse to restrict bargaining to only certain members of anappropriate unit is an unfair labor practice.Delhi-TaylorRefiningDivision,Hess Oil and Chemical Corporation,167NLRB 115, enfd. on this point 415 F.2d 440,443-445 (C.A.5, 1969). Although it seems that the contractual unit wascertified by the Board, it is not material whether the appro-priate unit was certified by the Board or created contractu-ally by the parties, "since the duty to bargain depends onneither a Board election nor certification."Hess Oil &Chemical Corporation v. N.L.R.B., supra,at 445. In the in-stant case, as described in detail earlier in the Decision,Respondent to a point of impasse has adhered to its positionthat the former RCO's now classified as ATWM's be ex-cluded from the contractual bargaining unit and has refusedto recognize the Union as the collective-bargaining repre-sentative of the people employed in this classification. If theATWM's are part of the contractual bargaining unit-which the parties agree is an appropriate unit-then theRespondent, by proposing to impasse that the persons occu-pying this classification be excluded from the unit, and byrefusing to recognize the Union as their bargaining repre-sentative, has violated Section 8(a)(5) and (1) of the Act.Hess Oil and Chemical Corp., supra.The description of theduties of the ATWM's and the context in which they per-form these duties follows.D. Description of the Duties of the Assistant TransmissionWater Masters and the Context in which They PerformTheirWorkThe Salt River project covers an area of over 250,000acres and receives its water from a series of storage reser-voirs. The water enters the system from the Granite Reefdam at which point it is released into irrigation canals locat-ed on the north and south side of the project. The water ismoved through the canals by raising and loweringa seriesof gates in the canals as well as by the operation of deep wellpumps. Delivery to customers is made through large ditchescalled lateralswhich branch off from thecanalsand carrythe water for delivery to the land which is to be irrigated.The movement and level of water in these lateralsis regulat-ed by deep well pumps and calibrated delivery gates.The persons responsible for delivering the water to theusers are the zanjeros who are bargaining unit employees.The zanjeros, says General Manager Shipley, with theTWM's, the ATWM's and the distributionwater masters,are the "key men" in the Salt River project. A comparison MDECISIONS OF NATIONAL LABOR RELATIONS BOARDof the zanjeros' rate of pay with the other classificationsindicates that they are skilled workers. Zanjeros are paidabout $50 to $70 a month less than the ATWM's. There areapproximately 120 zanjeros who work under the supervisionof three distribution water masters. The zanjeros schedule,measure, and deliver the water. Respondent's general man-ager in charge of water operations, Shipley, testified that thezanjeros had to know about the entire irrigation system andin particular have a working knowledge about thelaterals,the deep well pumps and how to operate and maintain thepumps, how to "measure a gate," how to schedule the water,and how to fill out the forms connected with the scheduling.Shipley also testified that the zanjero in performing hiswork, including the above-described duties, reports and isresponsible to a distribution water master.The Salt River project is divided into divisions, each onewithan assignedzanjero whose immediate supervisor is adistribution water master. There are three distribution watermasters; each one is responsible for 10 divisions. The Pro-ject operates on a demand delivery system, that is, the userdemands delivery for a specific day during a 24-hour period.A zanjero compiles the orders placed by users located in hisdivision and makes out a schedule of deliveries. Eachzanjero's schedule is checked by a distribution watermaster,and the schedules are submitted to the Association's dis-patch center where, as described later in the Decision, theamount of water needed to be released from the dams iscomputed. The only persons who work in the dispatch cen-ter are the TWM's and ATWM's. Since the reclassificationthere have been approximately eight ATWM's and twoTWM's working in the dispatching center at any one time.In charge of them is DeForrestt Lastikow, the supervisor oftransmissionand communication.BetweenLastikow andthe TWM's and ATWM's in the chain of command are twosection supervisors whose duties will be described in detaillater in the Decision. The Dispatch Center is operated 24hours a day, 7 days a week, with the workday normallydivided into three shifts, 8 a.m. to 4 p.m., 4 p.m. to 12 a.m.,and 12 a.m. to 8 a.m.As described earlier, orders for water are forwarded to theAssociation dispatch center where certain watermasters(the TWM's and ATWM's collectively hereafter are calledWater Masters) now classified as schedulers compile theamount of water which will have to be released from thedams to satisfy the users' orders. One scheduler handles thenorth and another the south side of the Salt River project.They determine the quantity of surface water flow that hasto be released from the dams and what pumps, if any, haveto be activated to augment the surface supply. They alsoschedule the flow of the water through the project. Schedul-ing as distinguished from compiling the total water orderrefers to the determination of how long it will take waterunder various conditions with different size heads to reachthe various irrigation canals from the point the water entersthe system, the Granite Reef dam, and how long it will takethe water to reach the laterals. In short, they schedule thespecific time the users can expect delivery of their water. Atfirst, after the reclassification, the former RCO's compiledthe daily amount of water needed to be released to satisfyusers'demands, notified the operators at the dams when torelease the water into the system, and scheduled the waterthrough the system. The ATWM's, however, since they werein the process of being trained, performed these duties forthe most part under the close supervision of the TWM's.Respondent's written job descriptions for the watermastersissued at about the time of the reclassificationstate that incompilingthe daily water order the ATWM's work "underthe guidance and direction" of the TWM's who are respon-sible for compiling the daily order as well as for schedulingthe water. Consistent with these portions of the job descrip-tions, former ATWM Leggin, now a zanjero, credibly testi-fied that when he was employed as an ATWM on thegraveyard shift he had concluded that a change in condi-tions necessitateda change in the transmission schedule,made the change, and immediately thereafter was repri-manded for making such a change without consulting withthe water master who had made up the schedule. Also,Section Supervisor Scott, a TWM, credibly testified that thewater master operating the console could make only minorchanges in the transmissionschedule; that with regard toany major changes in the schedule he had to check with thewater master who had made up the schedule. In this respect,the Association's supervisor of transmission and communi-cation, Lastikow, at a meeting of the water masters held onor about September 29, 1972, instructed them, "if a majorchange [referring to the transmission schedule] is needed,call [the] scheduler regardless of the time of day." At thismeetingLastikow also announced that not all of the watermasters wouldcompile and schedule the daily water orderbut that three of the water masters whom he named, all ofwhom appear to be ATWM's, would do this work on apermanent basis under the supervision of TWM GlennScott and that the remaining water masters would operatethe consoleand the radio equipment under the supervisionof ATWM Paul Carney. In fact this is what has taken place,except that the three permanent schedulers when they getcaught up with their workalso assistin operating the con-sole. There is, however, one situation in which the watermaster operating the console will on his own schedule water,and determine how long water will take to get from theGranite Reef dam to the various canals and laterals. Name-ly, in the case of "raised water," a phrase used to describewater which has not been previously scheduled and whichreaches the Granite Reef dam during the swing or graveyardshift, the watermasteroperating the console is without thepresenceof a supervisor and schedules the water from theGranite Reef dam through the rest of the system.While operating the console the water master monitorsthe irrigation system at those sites hooked up to the console.Using a cathode ray tube and other devices he observeswhether the water is being transmitted according to sched-ule, and whether there are any conditions such as water levelwhich need investigation or correction, and moves the waterthrough the irrigation canals by remote control; that is, hepresses abutton on the console which raises or lowers a gateto the desired level to regulate the flow and depth of water.Based upon the information supplied by zanjeros, the ca-thode ray tube, and the othermeters,the watermaster main-tains alog book for each site in the system.In monitoringand moving water through the system, thewater master, as I will now describe, is in direct contact withthe employees and supervisors working in the field: (1) If SALTRIVERVALLEY WATER USERSthe readings from the cathode ray tube or other meters ora customer's communication indicate an unusual condition,i.e., too much or too little water, the water master radios thezanjero assigned to the division involved and tells him toinvestigate the situation and, if necessary, tells him whatcourse of action to take to remedy the situation, i.e., loweror raise a gate; start up or shut off a pump. It is undisputedthat if a zanjero during his normal course of inspectioncomes across such an unusual situation,i.e., flooding, it ispart of his routine duties to remedy it, and he does thiswithout consulting the water master on duty at the dispatchcenter for directions or advice; (2) regarding the daily de-livery schedule, the water master, using the radio, serves asa conduit between the "scheduler" and the zanjero andrelays to the zanjero the time he should pick up his waterfor particular users. In the case of a change in the schedule,the water master notifies the zanjero of the change in time.In the case of "raised" water, he notifies the zanjero whattime he can expect the water to arrive for the various usersin his division; (3) in those portions of the Salt River projectwhich are not as yet under remote control, (at the time ofthe hearing in November 1972 this constituted almost 50percent of the Project), the water master monitors waterconditions through the eyes of the zanjeros and moves thewater using the arms of the zanjeros. To determine, forexample, the height of water at a particular site the watermaster by radio tells the zanjero assigned to the division inwhich thesite islocated to get the needed information. Tomove the water into and along the irrigation canals, thewater master tells the zanjero assigned to the division inwhich the particular gate is located to raise or lower the gate,which the zanjero does manually; (4) during the swing andgraveyard shifts the distribution water masters (who super-vise the zanjeros) are frequently not on duty and it is theresponsibility of the water master on duty to direct thezanjeros. If, for example, there is a flooding or a lack ofwater the water master by radio tells the zanjero assignedto the particular area to take care of the matter; and (5)during storm conditions the water master on duty is incontact with the weather bureau which notifies him of apossible storm and its location within the project. The watermaster then finds out if it is in fact raining or threateningto rain by radioing the zanjero assigned to the area in ques-tion and telling him to check out and report about theweather conditions. It is undisputed, however, that it is partof a zanjero's routine duty to report adverse weather condi-tions in his assigned division without waiting for an inquiryfrom the water master. If in the opinion of the water masterstorm conditions exist which are a threat to the Salt Riverproject or any part of the project, quoting Section Supervi-sor Scott, "then he has the responsibility of calling Lastikow[referring to the supervisor of transmission and communica-tion] or whoever he has designated to relieve him if he is notavailable," and it is Lastikow or his relief that decide wheth-er additional personnel should be dispatched to police theproject. If it is decided by supervision that additional man-power is required, then the watermaster onduty will byradio and telephone contact supervision, zanjeros, construc-tion crews, and trouble crews and notify them of the emer-gency and direct them to report to certain areas. It is clearand I find that in giving these directions in connection with89storm conditions that the water master is following the in-structionsof various supervisors and the instructions set outin the Association's storm manual which sets out in detailthe names of the supervisors and employees and their as-signed areasin the case of storm conditions. If the watermaster isnot able to locate the particular zanjero who isassignedto a particular area, he contacts the zanjero closestto the area and directs him to cover the situation until hecan make contact with the zanjero already assigned to thearea.Finally,during emergency or storm conditionsATWM Thorne credibly testified that Supervisor Lastikowas well as Section Supervisors Scott and Carney or one ofthem is present in the dispatch center at most if not allemergency situations. They stand right behind the watermaster who is operating the console and instruct him onwhat they want done.Regarding the communication aspect of their job, thewater masterscontinue to use the radio and telephone asthey did when they were classified as RCO's. Generally,they act as a relay point for messages between managementand the field personnel. Supervisors in the field who havecar radios keep the water masters informed of their wherea-bouts when they leave their cars so management will knowwhere they can be reached. Maintenance and repair crewskeep the water masters informed of their whereabouts so ifa repair crew is needed in a particular area the water masterwill know which crew is in that area and free. At the requestof a distribution water master or a zanjero the water masterdispatches trouble crews to an area where requested. Theywill relay messages between distribution water masters (call-ing by phone from home) to the zanjeros in the field. Allincidents are reported to the water masters and they in turnphone the police, hospital, ambulance, etc. In connectionwith the Association's radio communication the water mas-tersmaintaina log of the incoming and outgoingmessagesas required by the Federal Communication Commission,and monitor the language used on the radio to make surethat the rules of the FCC are not being violated. Finally,because they are the only persons on duty at night that thepublic can reach, they receive allkinds of messages runningthe gamut from customers' complaints to the placing of anorder to just, I presume, requests for information.Regarding the frequency with which the watermastersactually visit the field, it appears that this happens infre-quently. Once or twice a month Lastikow will direct a watermaster togo out to the canals and inspect for damage whichneeds to be repaired. The water master makes his recom-mendation on a standard company form which he mails tothe Company's construction office. Whether the construc-tion people follow the water master's recommendations orwhat if any weight is given to them is not shown in therecord.On the subject of verbal reprimands Lastikow testifiedthat the watermastershave the authority to issue them tozanjeros but was without knowledge as to whether suchreprimands were in fact ever issued. Lastikow also testifiedthat the Association's communication system is constantlymonitored by the water masters to make sure that theAssociation's personnel using the radio do not violate therules and regulations of the FCC, and that if the watermaster onduty overhears anyone (presumablyeven a mem- 90DECISIONSOF NATIONALLABOR RELATIONS BOARDber of management) using profanity over the radio he willtell the offender that thisis againstFCC rules and not to doit again. Lastikow did not know whether any written repri-mand had ever been issued by a water master directedagainst this type of conduct. Regarding written reprimandsthere is no evidence that any water master at any time everissued a written reprimand. On the matter of oral repri-mands, the sole evidence that an ATWM has ever so repri-manded employees are oral reprimands given by ATWMPaul Carney who, as described in detail later in this Deci-sion, is a section supervisor over the water masters and inthis capacity is a statutory supervisor. Carney, during theperiod from October through November 1972, orally repri-manded three different zanjeros. No one ever specificallytold Carney or the otherwater mastersthat they had theauthority to orally reprimand zanjeros but Carney testifiedhe assumed he had this authority based upon the fact thatLastikow had told the ATWM's they were supervisors andshould act like supervisors. From this Carney inferred hehad the power to orally reprimand zanjeros. As indicatedabove, there is no evidence that any water master has everissued a written reprimand to a zanjero or for that matterto anyone. On this matter the testimony of Carney indicatesthat the ATWM's were of the opinion that their sole author-ity in this area was to make a recommendation to the zanje-ro supervisors, the distribution water masters. Thus, Carneytestified that he told one of the zanjeros he had orally repn-manded that "if it happened again I would have to go to hisimmediate supervisor for a written reprimand. I would writean AVR to his supervisor to make a written reprimand."There is no evidence that the zanjero's supervisor, the distri-bution water master, would act on any such recommenda-tion.There is evidence that the distribution water masterdid not necessarily regard the water masters as having theauthority to tell the zanjeros what to do. Thus, formerATWM Leggin, now a zanjero, credibly testified that oncewhen he had directed a zanjero to check out a situation ata site the zanjero's immediate supervisor, a distribution wa-ter master, reprimanded Leggin for unnecessarily botheringthe zanjero. Under all of these circumstances, I am of theopinion that the evidence is insufficient to support the con-clusion that the ATWM's in fact possess the authority todisciplineemployees or to effectivelyrecommenddiscipli-nary action.The ATWM's receive between $50 and $70 a month morethan the zanjeros. Their salaries are comparable to the high-er paid classificationsof employees included within the bar-gaining unit.They are required to have a high schooleducation to qualify for the position of ATWM, and 2 years'experience as a zanjero is desired but not required. Respon-dent believes that it takes at least three years of trainingbefore an ATWM can perform the job satisfactorily andefficiently and with that in mind the RCO's at the time theywere reclassifiedwere told that at the end of three years theywould become TWM's.E. The Status of the Section SupervisorsAs indicated above, in charge of the watermasters isLastikow, the supervisorof transmission and communica-tion,and betweenLastikow and the watermasters in thechain of command are two section supervisors. Respondentat the hearing contended that in general the watermastersare statutory supervisors but with respect to the sectionsupervisors contended that because of their additional re-sponsibilities in supervising the water masters, they are sta-tutory supervisors regardless of the status of the other watermasters. I will now discuss the duties of the section supervi-sors.On June 7, 1971, the date of the reclassification of theRCO's, the two section supervisors were TWM's Powell andSmith. Thereafter, in July 1971 Paul Carny and inSeptem-ber 1971 Glenn Scott assumed the positions of section su-pervisors.Carney is an ATWM and Scott is a TWM.Carney at all times material has used a business card or-dered through the Respondent which designates him as"section supervisor." It is undisputed that water masters goto the section supervisors with their work problems and thesection supervisorshave the authorityto resolve,and in factresolve, these problems without consulting Lastikow. Also,Lastikow testified that the section supervisors "see that thework is being done properly and correctly" when he is notavailable, and they have the authority to verbally reprimandthe water masters. ATWM Thorne testified that the particu-lar section supervisor in charge "handles the timekeeping,any disciplinary problems that come up or any problemsthat the men have. He tries to get it settled before it has togo to Lastikow." Also, Thorne testified that the water mas-ters when they desire not to come to work or to leave workearly will seek permission from the section supervisor whomThorne is sure has the authority to grant such permissionunilaterally if Lastikow is not present.In late September 1972 the Respondent divided its watermasters into two groups. One group of three to handle con-sole operations and communications and the other three tohandle transmissions and scheduling. Lastikow at this timeinformed the water masters that "Paul Carney is in chargeof . . . console operations and communications. GlennScott is in charge of . . . transmission and scheduling.When one is off the other is in charge of both sections. Theyare in full charge of their sections and should be consultedon all problems."In addition to their supervisory functions the section su-pervisors perform the identical work of the other water mas-ters,namely, they substitute for water masters absentbecause of sickness, vacations, etc. Also, the section supervi-sors give the ATWM's continuous on-the-job training.Based on the foregoing and in agreement with Respon-dent, I find that the two section supervisors, Carney andScott, are supervisors within the meaning of the Act. Al-though in some respects their relationship to the other watermasters ismore like that of any experienced craftsman toa less experienced employee than that of a supervisor, it isclear that the section supervisors have the authority to re-sponsibly direct thewater mastersin the performance oftheir duties and that such authority is not merely of a rou-tine or clerical nature.F. Ultimate Findings Regarding the Status of the AssistantTransmissionWater MastersThe working time of the ATWM's is spent in the SALTRIVERVALLEY WATER USERSAssociation's dispatch center, monitoring electronic equip-ment, recording information, operating a remote controlconsole, and using radio communication equipment. Theykeep the Association's water system functioning. They havedirect contact with field employees, in most cases zanjeros,but that contact consists simply of sending a field employeetoperform some routine mechanical task within theemployee's assigned work area such as opening or closingan irrigation canal gate or switching a pump on or off orreading a gauge or viewing the weather conditions. Thedirections which they give to field employees relate primar-ily to regular mechanical operations to be performed in thenormal course of business and do not cover themanner inwhich the field employees perform such daily operations.That the actual directions given to zanjeros by the ATWM'sare completely routine is confirmed by the lack of evidencethat such instructions have ever not been satisfactorily car-ried out by the zanjeros who are in their own right skilledworkers.There is no contention or evidence that the ATWM's arecharged with the responsibility of evaluating the field em-ployees who have their own immediate supervisors. This isnot surprising inasmuch as ATWM contact with the fieldemployees is almost entirely by radio so they have almostno opportunity to observe the manner in which the fieldemployees perform their tasks.See N.L.R.B. v. MagnesiumCasting Company,427 F.2d 114, 118 (C.A. 1, 1970) (lack ofauthority to evaluate employees indicates nonsupervisorystatus), affd. on another point, 401 U.S. 137 (1971). In thisregard, I also note that as indicated by the testimony ofSection Supervisor Carney, an ATWM, it appears that anATWM who has a complaint about a zanjero must take anysuch complaint to the zanjero's immediate supervisor, thedistribution water master, and it is the distribution watermaster who independently decides upon the action, if any,to take against the zanjero. Also, it is not disputed that theATWM's do not hire, discharge, suspend, layoff, recall,promote, or reward any employees, nor do they effectivelyrecommend such actions or adjust grievances. Nor, as dis-cussed earlier, do they have the authority to discipline em-ployees or to effectively recommend such action. Thus, evenon those occasions when an ATWM does have contact witha field employee, he exercises none of the authority mostcommonly associated with supervisory status. Those normalsupervisory powers are exercised by the field supervisors,under whose direction the field employees work. In sum, theATWM's have no true subordinates and have no power tochange or to effectively the status of any other employee.The type of employee whose status is at issue in this caseis not altogether unique. Employee classifications compara-ble to the ATWM's are characteristic of electric utilitiesand, though the job titles vary-they are frequently calledload dispatchers, system dispatchers, or system load super-visors-the Board, in a long line of cases, has acknowledgedthe importance and skilled nature of the work they performbut has constantly held that the personnel occupying theseclassifications are employees, not supervisors within themeaning of the Act. SeeArizona Public Service Company,182 NLRB 505 (1970), and 188 NLRB 1 (1971), citingTheConnecticut Light and Power Company,121NLRB 768(1958), and the earlier cases cited therein. I realize that the91Respondent does business within the jurisdiction of the Un-ited States Court of Appeals for the Ninth Circuit and thatthe court declined to enforce the Board's decisioninArizonaPublic Service,holding that the system load supervisors andtheir assistantsinvolved in that case were supervisors withinthe meaningof the Act.Arizona Public Service Company v.N.L.R.B.,453 F.2d 228 (C.A. 9, 1971, Judge Byrne dissent-ing). Of course, I am bound by the Board's decision whichthe Board apparently still follows. SeeThe Western ColoradoPower Company,190 NLRB 564 at 565, 566. In any event,it is my opinion that the record in the instant case is substan-tially more compelling thanArizona Public Servicein a num-ber of critical respects which demonstrate that the ATWM'sare not supervisors within the meaning of the Act: (1) InArizona Public Servicethere were 18 system load supervisorswho worked under the supervision of two individuals. In theinstant case there are only about seven ATWM's who aresupervised by three individuals, Lastikow, the supervisor oftransmissionand communications, and his assistants, Sec-tion Supervisors Carney and Scott. The seven ATWM'shave been instructed that Carney and Scottare in fullcharge and should be consulted on all problems. This closesupervision of only seven ATWM's by threepersons dem-onstrates that they do not have the same judgment or re-sponsibility as the system load supervisors inArizona PublicService,- (2)in the instant case there is evidence that indi-cates that the immediate supervisors over the field employ-ees do not consider that the ATWM's have the authority tosupervise the field employees. Thus, as discussedearlier,ATWM Leggin was reprimanded by the immediate supervi-sor of a zanjero because said supervisor believed that Legginwas needlessly bothering the zanjero; (3) the court inArizo-na Public Servicefound, contrary to the Board, that "theSupervisors and Assistant supervisors [referring to the sys-tem load supervisors] responsibly direct employees in thefield after business hours and duringemergencies." In thecourt's view, this was clearly shown in "a condensed tapeand transcript of approximately three hours of Supervisoroperations on a Friday evening." This evidence revealed(Arizona Public Service Company v. N.L.R.B., supraat232-233):While directing the ordinary repair operations and giv-ing clearancesfor de-energizedlines,testing faultylines, and locating defects, the Supervisor ignoring thechain of command, himself directed the vast operationsnecessary to return service to customersduring a sum-mer electrical storm.The tape indicates that in an emergency-and suchsummer stormsare frequent in Arizona-the Supervis-or has the power to requisition any man on the spotand to direct his movement. He can direct substantiallyevery man employed by the Company. He has the au-thority to decide without consulting anyone whether ornot a line can be de-energized, the final authority todetermine the feasibility of repairs, and the ability tocall linemenout for overtime. They do far more thanassign jobs according to a list before them or relayorders from their superiors. The Company's Supervi-sors handle most emergencies on their own; they do notimplement instructions from others. . . .This is not the case with the ATWM's. During emergencies, 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDas earlierdescribed, they simply assign jobs according toinstructions set out in a storm manual or relay orders fromtheir superiors. They most certainly do not ignore the chainof command and themselves direct the vast operations ne-cessary to return service to customers during a storm. In-deed, during most emergencies Section Supervisors Scott orCarney or Transmission and Communications SupervisorLastikow stand right behind and advise the water masterwho is on duty at the console. With regard to those hoursof the day when an ATWM is on duty alone in the dispatchcenter without supervision, unlike the system load supervis-ors inArizona Public Service,they do not have the authorityto depart from routine operations. To the contrary, as de-scribed earlier, an ATWM on duty by himself is specificallyforbidden to depart from routine operations. For anychange in operations other than minor changes the ATWMmust contact the "scheduler" rather than exercise his inde-pendent judgment; and (4) In the instant case the ATWM'sdo not have any kind of authority which remotely resemblesthe authority of the system load supervisors inArizona Pub-licServiceto buy and sell electricity and to pledge theemployer's credit in executing contracts for the sale andpurchase of such electricity from other utilities.Finally, in determining whether the ATWM's are statuto-ry supervisors I have considered the fact that the ATWM'swere told by management they were "supervisors" and havealso considered the job descriptions which were offered tosupport the Respondent's claim that the ATWM's had beengranted the authority of a statutory supervisor. Included inthese job descriptions were statements indicating that theATWM's would have "direct supervision" over gate opera-tors, zanjeros, and other departments' personnel, and thatthe ATWM shares responsibility for his own work and thatof the gate operators as to quality, quantity, and timelinessand that, subject to training reviews, he is required to exer-cise independent judgment. In considering these job de-scriptions and the oralstatementsmade to the ATWM'sdesignating them as supervisors, I cannot shut my eyes tothe fact that such statements were prepared and made at atime when the Respondent was vigorously contending thatthe ATWM's were supervisors and as such were excludedfrom the bargaining unit, and the Union was just as strenu-ously contending that the added responsibilities were notsufficient to endow them with the attributes of a statutorysupervisor. In such an atmosphere, tainted by a live contro-versy over the statutory status of this particular group ofemployees, management's statements conferring responsi-bility and allocating duties are likely to be less reliable thansimilar statements made in an atmosphere free from suchcontroversy.Oil,Chemical and Atomic Workers Internation-al Union,AFL-CIO v.N.L.R.B., 445F.2d 237, 243 (C.A.D.C.,1971).Moreover, I am of the opinion that theRespondent's statements attaching supervisory status to theATWM's are unpersuasive because they were unsupportedby evidence that they constituted anything more than nakeddesignations of "paper power." InOil,Chemical and AtomicWorkersInternationalUnion, supraat 243, the court madethe following pertinent remarks on this issue:We agree that, beyond the statements or directivesthemselves, what the statute requires is evidence ofactual supervisory authority visibly translated intotangible examples demonstrating the existence of suchauthority. InN.L.R.B. v. Security Guard Service, Inc.,348 F.2d 143, 149, the Fifth Circuit succinctly statedthe essential point:...Whatisamisswith this argument which isbased on paper credentials is that there is lack ofactual authority to match. The concept of supervi-sion has some elasticity, but it must have substanceand not be evanescent. . . . A supervisor may havepotential powers, but theoretical or paper power willnot suffice. Tables of organization and job descrip-tions do not vest powers... .In sum,Iconclude that while a number of allegations ofsupervisory authority have been made, the nearly total lackof evidence of authority actually exercised negatesits exis-tence.Oil,Chemical and AtomicWorkers InternationalUnion v. N.L.R.B., supraat 243-244.For the reasons set out previously in this decision, I findthat the evidence establishes that the assistant transmissionwater masters (ATWM's) are not supervisors within themeaning of Section 2(11) of the Act. The sole Board caseinvolving an electric utility to which the Respondent haspointed in its brief in support of its position that theATWM's are statutory supervisors isCentral Maine PowerCompany,151 NLRB 42 (1965). I have considered this casecarefully and find it is not apposite. There the supervisoryissue wasnot involved, for the Board there held that theload dispatchersin issue were"managerial employees" andhence excludable from the bargaining unit for that reason.The Board so concluded on the basis of a specific findingthat they had"authority and responsibilities which exceededthose normally associated with this position"(emphasis sup-plied), 151 NLRB at 45. The Board further found that theCentral Maineload dispatchers, unlike those of most electricutilities,"formulate,determine,and effectuate" theemployer's policies, and that they exercise discretion with-out the aid of "established policy and regulations,"ibid.Bycontrast, in the instant case, the Association has never con-tended that the ATWM's "formulate" and "determine"managementpolicies, and the record belies any such claim.Nor do the employees here exercise discretion without theaid of "established policy and regulations." Accordingly,the Board'sCentral Mainedecision has no bearing on theinstant case.Ihave also carefully considered the court'sopinion inWest Penn Power Company v. N. L. R. B., 337F.2d993 (C.A. 3, 1964), also cited by the Respondent. There thecourt, contrary to the Board, found that transmission anddistribution supervisors were supervisors within the mean-ing of the Act. The Board, however, has not followed thisdecision. But more important, as with the court's decisioninArizona Public Service,Iam convinced that the instantcase isdistinguishable and that the record here is substan-tiallymore compelling thanWest Penn Powerin a numberof critical respects which demonstrate that the ATWM's arenot statutory supervisors.The questionremainswhether the ATWM's are part ofthe production, maintenance, and clerical unit already rep-resented by the Union. Employees in this classification haveseparate skills from those exercised by other unit employees,yet their duties bring them into close contact with those ofother unit employees and their duties are closely integrated SALTRIVERVALLEY WATER USERSwith those of the zanjeros, who are unit employees. Also, ina sense there has been a bargaining history for these em-ployees. Even prior to their reclassification, the RCO's, unitemployees, performed as part of their normal duties a signif-icant portion of the work now still being performed by theATWM's. Based on the foregoing and the record as a whole,I find that the ATWM's have a community of interest withthe employees covered by the parties' collective-bargainingagreement and have at all times material been a part of thisunit) Cf.Arizona Public Service Company,182 NLRB 505,507, andThe Connecticut Light and Power Company, supra.As indicated above, Respondent since at least May 3,1971, has adhered to its position, over the Union's objec-tions, that the ATWM's had to be excluded from the bar-gaining unit and in fact thereafter excluded these employeesfrom the unit. In view of the appropriateness of the unitincluding the ATWM's, I find that Respondent's adherenceto its position in the face of the Union's insistence that it berecognized as bargaining representative of the ATWM'sconstituted failure and refusal to recognize the Union as therepresentative of the ATWM employees, and that by suchfailure and refusal Respondent violated Section 8(a)(5) and(1) of the Act.2Delhi-Taylor RefiningDivision,Hess Oil andChemical Corp., supra.G. Whether the Board Should Decline to Act at This Timeand Instead Leave the Parties to Use Their Own Agreed-Upon Procedures for Resolving the DisputeRecently inCollyer InsulatedWire,192 NLRB 837, theBoard announced its policy of deferring, at least contingent-ly, to parties' grievance and arbitration machinery eventhough an arbitrator's award has not been obtained, wherealleged unilateral action taken by a respondent employer isnot designed to undermine the union and is not patentlyerroneous but rather is based on a substantial claim ofcontractual privilege, and it appears that the arbitral inter-pretation of the contract will resolve both the unfair laborpractice issue and the contract interpretation issue in a man-ner compatible with the purposes of the Act. None of theparties in the instant case desire to have the Board apply itsCollyerdoctrine and defer to the contractual grievance arbi-tration procedure. Ordinarily, I would not belabor a matterwhich is not in issue but because theCollyerdoctrine is1Regarding the transmission water masters(TWM's), I note thatthere isno contention that the Respondent has refused to bargain over their termsand conditions of employment Moreover, the TWM's historically have beenexcluded fromthe bargainingunit.However,Inote the following. It isundisputedthatsince the reclassificationof the RCO's to ATWM's, theTWM's have performedthe identical dutieswith the ATWM's, operating theconsole and radio equipment If in the past they did possess or exercise anysupervisory authority, it now appears that they nolongerdo so, that thissupervisory authoritynow rests inthe hands of the two section supervisors,Scott and Carney. Also, I note that atthe time of the hearing in this matter,late November 1972, Respondent, as ATWM Thorne credibly testified, em-ployed only two TWM's; Scott, who is a statutory supervisor by virtue of hisposition as section supervisor, and a Mr Kelb, who is scheduled to retire inFebruary 1973 and was doing no scheduling but was working "with commu-nications all the time."2Of course the Respondent's good-faith beliefthat the ATWM's were not"employees" within theunit is no defense to an unfairlabor practice chargeunder See. 8(a)(5) of the Act See, e.g.,N L.R B v Bardaht Oil Company,399F 2d 365, 368-369 (C A. 8, 1968)93relatively new and is still evolving I have taken the libertyof setting out the facts pertinent to this issue, which has beenfully litigated.The collective-bargaining agreement in effect when Re-spondent in fact took the former RCO's out of the bargain-ing unit contains a grievance and arbitration procedureculminating in final binding arbitration and also contains abroad no-strike clause which unambiguously precludes theUnion from calling a strike during the term of the agree-ment. Respondent and the Union, by the terms of the griev-ance-arbitration agreement, have agreed to submit anydifference that may arise under the collective-bargainingagreement to the grievance-arbitration machinery. The un-fair labor practices involved in this case involves allegedunilateral changes in thejob classification of unit employeesbecause of a change of method of operation which resultedin the loss of unit jobs, the employees in question beingreclassified out of the unit. The dispute in substantial partcenters on the meaning of article I, section 6 of the parties'collective-bargaining agreement, entitled "Management ofthe Association," which reads:Except for matters specifically agreed upon herein, theAssociation ... shall have the right to alter any proce-dure or custom or direct the manner of the accomplish-ment of any work, and to make any changes in itsorganization, method or plan of operations that it shalldeem advisable. The local Union shall be notified of allmajor changes and such changes will be discussed withthe Union before they are put into effect.Indeed, the Respondent on May 11, 1971, when it notifiedthe Union of its intent to reclassify and remove the RCO'sfrom the unit, stated that it was acting pursuant to theabove-described section of the contract. Thus, the disputehere involves the interpretation of the parties' collective-bargaining agreement, is a matter which the parties havevoluntarily agreed to resolve by means of the grievance-arbitration procedure, and takes place in the context of along established harmonious bargaining relationship.The General Counsel takes the position that the presentcontroversy should not be deferred to the contractual griev-ance-arbitration machinery because Respondent refuses tosubmit to arbitration, and the contract does not compelarbitration but only provides that either party "may" re-quest it, that it is thus permissive and optional. I do notagree with this last contention. It is clear from an examina-tion of the contract that a dispute is arbitrable upon request,and the use of the term "may" merely refers to the optionto request or not request arbitration. SeeWestern Electric,Inc.,199 NLRB No. 49 at footnote 3; Accord:J.C. Bonnotv.Congress of Independent Unions Local #14,331 F.2d 355359 (C.A. 8, 1964). General Counsel at the hearing alsourged that the evidence establishes that the dispute involvedis not an arbitrable issue. Likewise, Respondent at the hear-ing took the position that the matter is not arbitrable. If theclaim of nonarbitrability is based on the theory that a dis-pute which in substantial part involves the question ofwhether certain employees are statutory supervisors is amatter solely for the Board and not for an arbitrator, Icannot agree. The fact that one of the issues posed by theinstant dispute is whether certain employees are supervisorswithin the meaning of the Act does not in opinion make the 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollyerdoctrine any less applicable. Whether an arbitrator'saward in this case would be repugnant to the purposes andpolicies of the Act is at this date entirely speculative. If anarbitrator's award did turn out to be repugnant to the poli-cies of the Act it would be soon enough for the Board at thattime to reject the award under the policy enunciated inSpielbergManufacturing Company,112 NLRB 1080. Final-ly, the Union-the Charging Party-at the hearing statedthat initially it was of the opinion that the instant disputewas amatter for the parties' grievance-arbitration proce-dure but that when the Respondent indicated the matterwas not arbitrable that it filed an unfair labor practicecharge rather than a grievance and wants the Board todecide the dispute. In short, all of the parties to this disputespecifically say they want the Board, not an arbitrator, todecide the matter.Although not free from doubt, I do not believe that theBoard's policy of deferral enunciated inCollyeris applica-ble where, as in the instantcase, a grievance has never beenfiled and the Respondent unequivocally tells the Board thatitwill notvoluntarilysubmit the matter in dispute to arbitra-tion. I have considered theCollyercase and its progeny andam of the opinion that the policy of deferral to the parties'contractual grievance-arbitration procedure is based in sub-stantial part on thewillingnessof a respondent to arbitratea dispute. I realize the reasoning inCollyer,in part, impliesthat in a case such as the instant one a party must use theagreed upon grievance-arbitration machinery even if itmeans instituting a lawsuit to compel arbitration. TheBoard, however, has not seen fit to defer to the parties'grievance-arbitration procedure in a situation involving anunwilling respondent and where no grievance has ever beenfiled.To the contrary, those cases where the Board hasdeferred have either involved respondents who have indi-cated a willingness to submit the dispute involving the al-leged unfair labor practice to the grievance-arbitrationprocedure, or have involved disputes which have been thesubject of grievances completely processed through thegrievance procedure resulting in an award by an arbitrator,or were ready to be arbitrated.' Finally, the Board inCollyerby retaining jurisdiction over the dispute for the purpose ofentertainingan appropriate and timely motion for furtherconsideration if it is shown that the dispute had not withreasonable promptness been submitted to arbitration hasindicated, in my opinion, that deferral is not appropriatewhere a respondent will not willingly arbitrate the dispute.Based on the foregoing, I am of the opinion that in thecircumstances of this case it would not effectuate the poli-cies of the Act to defer this dispute to the parties' grievancearbitration procedure.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and the3 In thisregard, I have consideredMalrite of Wisconsin, Inc,198 NLRBNo. 3, andMedical Manors, Inc,199 NLRB No. 139, and do not believe theyhold thatsuitsto compel arbitration are required under the Board's policy.Briefly stated, they hold that where the parties in fact have used the grievancearbitration procedure and/or have elected to resort to arbitration,a suit tocompel arbitration or to enforce an arbitration award should be undertakenrather than at that latestageinvoking the intervention of the Boardentire record, I make the following conclusions of law:1.Salt River Valley Water Users' Associationis an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Brotherhood of Electrical Workers, Lo-cal Union No. 266, AFL-CIO, is a labor organization with-in the meaning of Section 2(5) of the Act.3.All production, maintenance and clerical employeescovered by the collective-bargaining agreement between theUnion and the Respondent effective April 1, 1971, to March31, 1974, including all assistant transmission water mastersemployed in the Respondent's dispatch center, excluding allother employees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.4.At all times material the above-named labor organiza-tion has been and now is the exclusive representative of allemployees in the aforesaid appropriate unit for the purposesof collective bargaining within the meaning of Section 9(a)of the Act.5.By insisting upon its proposal to exclude assistanttransmissionwater masters, and by excluding these employ-ees from the appropriate bargaining unit in the face of theUnion's insistencethat it be recognized as the collective-bargainingrepresentative of all employees in the appropn-ate bargainingunit, includingassistanttransmission watermasters,Respondent refused to bargain in violation of Sec-tion 8(a)(5) of the Act, and has interfered with employeesin the exerciseof rights guaranteed in Section 7 of the Act,in violation of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning of Section2(6) and (7) of the Act.7.Respondent has not otherwise violated the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4Respondent, Salt River Valley Water Users' Association,Phoenix, Arizona, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusingto bargain collectively with InternationalBrotherhood of Electrical Workers, Local Union No. 266,AFL-CIO, as the exclusive representative of all ofRespondent's employees in the following appropriate unit:All production, maintenance and clerical employeescovered by the collective-bargaining agreement be-tween the above-named Union and Respondent effec-tiveApril 1, 1971, to March 31, 1974, including allassistanttransmission water masters employed in theRespondent's dispatch center, excluding all other em-4 In the eventno exceptions are filed as provided by Section 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as providedin Section102 48 of the Rules and Regulations,be adopted by theBoardand becomeits findings, conclusions,and Order, and all objections thereto shall bedeemedwaived for all purposes SALTRIVERVALLEY WATER USERSployees, guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the rights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Upon request, bargain with the above-named labororganization as the exclusive representative of all employeesin the aforesaid appropriate unit with respect to rates of pay,wages, hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Post at its offices and places of business in the Stateof Arizona where employees represented by the Union areemployed copies of the attached notice marked "Appen-dix." 5 Copies of said notice, on forms provided by theRegional Director for Region 28, after being duly signed byRespondent's representative, shall be maintained by it for60 consecutive days thereafter,in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced or cov-ered by any other material.(c)Notify the Regional Director for Region 28, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS ALSO ORDERED that the amended complaint be dis-missed insofar as it alleges violationsof the Actnot specifi-cally found.5 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILLNOT refuse to bargain collectively with Inter-95national Brotherhood of ElectricalWorkers, LocalUnion No. 266, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit describedbelow.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below, withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.The bargaining unit is:All production, maintenance and clerical employeescovered by the collective-bargaining agreement be-tween the above-named Union and the Salt RiverValleyWater Users' Association effective April 1,1971, to March 31, 1974, including all assistant trans-mission water masters employed in the Association'sDispatching Center, excluding all other employees,guards, and supervisors as defined in the Act.DatedBySALTRIVERVALLEYWATERUSERS' ASSOCIATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 7011 Federal Building & U. S.Courthouse, 500 Gold Avenue, S.W., Albuquerque, NewMexico 87101, Telephone 505-843-2555.